Citation Nr: 1603548	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  05-10 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for Traumatic Brain Injury (TBI) with residual headaches with migrainous features, as a residual from a motor vehicle accident (MVA), claimed as secondary to his service-connected multiple sclerosis.

2.  Entitlement to service connection for residuals from a MVA, claimed as secondary to his service-connected multiple sclerosis, to include degenerative changes of the shoulders and neck, right upper extremity neurological/muscle weakness, deep vein thrombosis of the right leg, right hip pain, vascular disease (to include hypertension), and subdural hematoma.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to November 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, for residuals of a motor vehicle accident (MVA) secondary to claimed multiple sclerosis.  

In October 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.  

In March 2015, the Board granted entitlement to aid and attendance and remanded the claim for service connection for residuals of a MVA for additional development.

One of the matters that the Board remanded for was to have the Veteran specify what residuals of MVA he was claiming.  In a November 2015 lay statement, he claimed residuals of bilateral upper and lower extremity weakness and deep vein thrombosis of the right leg.  He also claimed aggravation of aggravated his pre-existing conditions, including of "PAIN ATTACKS AT THE SHOULDERS BILATERALLY," degenerative changes of the lumbar spine and neck, right hip pain, painful urination with hematuria, numbness and tingling of the bilateral wrists, a neurocognitive disorder (described with symptoms such as difficulty speaking and word finding, memory/speech/judgment problems), and bilateral upper and lower extremity sensation and weakness.  During his August 2015 VA neurological examination, he also claimed to have a residual subdural hematoma.  His representative, in the December 2015 Informal Hearing Presentation, also claimed all vascular diseases, to include hypertension.  

In an October 2015 rating decision, the Appeals Management Center (AMC) granted service connection, as secondary to service-connected multiple sclerosis, for vertigo, separate right and left lower extremity neurological/muscle weakness, left upper extremity neurological/muscle weakness, and tinnitus.  As such, to the extent that the Veteran may have contended that service connection is warranted for such disabilities as residuals of the 2004 MVA, the October 2015 rating action represents a full grant of the benefits sought, and such issues are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed.Cir. 1977). 

The Board also notes that the October 2015 rating decision established a 100 percent disability rating for the Veteran's bipolar disorder, the maximum rating possible.  That 100 percent disability rating took into account the Veteran's unspecified neurocognitive disorder, as secondary to the service-connected multiple sclerosis.  As such, to the extent that the Veteran contends that such neurocognitive disorder is a residual of the 2004 MVA, the October 2015 rating action has already fully granted such benefits.  See Grantham, supra.  

The Veteran is also already service-connected for lumbar strain with degenerative joint disease and degenerative disc disease and left knee injury (December 1982 rating decision), as well as, urinary incontinence (November 2013 rating decision).  He is in receipt of special monthly compensation for loss of use of the right foot.  (December 2001 rating decision).  The record also shows that the Veteran had a total disability rating based on individual unemployability due to a service-connected disability (TDIU) since May 2000 (April 2001 rating decision) and a combined 100 percent disability rating established from September 2004.
 
As such, in consideration of the Veteran's November 2015 lay statement, the Veteran's remaining claimed residuals of MVA appear to be for bilateral shoulder pain, degenerative changes of the neck, right upper extremity neurological/muscle weakness, right hip pain, and deep vein thrombosis of the right leg.  He has also claimed to have a subdural hematoma due to his MVA (August 2015 VA neurological examination) and vascular disease, to include hypertension (December 2015 Informal Hearing Presentation).  The Veteran's claim has been recharacterized to reflect such contentions on the cover page of this decision.

In a November 2015 lay statement, the Veteran appears to raise the issues of entitlement to increased rating claims for some of his service-connected disabilities, due to aggravation from the MVA.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  79 Fed. Reg. 57,660, 57,695 (Sept. 25, 2014) (to be codified at 38 C.F.R. § 3.155(a)).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id. In light of the foregoing, the Veteran's claims seeking increased ratings are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015).

Since the October 2015 supplemental statement of the case (SSOC), the Veteran submitted additional evidence to VA.  When evidence is received prior to the transfer of a case to the Board, a SSOC must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal. 38 C.F.R. § 19.37(a).  However, the Board is granting service connection for headaches, as a residual of MVA.  Additionally, the Board is remanding the claim for service connection for residuals of a motor vehicle accident, other than headaches, for additional development.  As such, the Veteran is not prejudiced by the Board's consideration of such evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for residuals of a MVA, other than headaches, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, TBI with residual headaches with migrainous features headaches is a residual of MVA, secondary to service-connected multiple sclerosis.


CONCLUSION OF LAW

TBI with residual headaches with migrainous features was incurred secondary to the Veteran's service-connected multiple sclerosis, from a MVA caused by multiple sclerosis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for TBI with residual headaches with migrainous features as a residual of the Veteran's MVA, secondary to the service-connected multiple sclerosis.  In view of the Board's decision to grant his headaches claim, a discussion of VA's duties to notify and assist in regards to that claim is unnecessary.

TBI with Residual Headaches Claim

The Veteran claims that he has residuals from his 2004 MVA, which he contends occurred due to his service-connected multiple sclerosis.  

A.  Applicable Law 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Secondary service connection may be established for a disability proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  




B.  Factual Background and Analysis

In July 2004, the Veteran was involved in a MVA, which he contends occurred due to his service-connected multiple sclerosis.  

A September 2013 VA examiner indicated that the Veteran's 2004 MVA "was more likely than not due to his lower extremity problems with MS [multiple sclerosis] alone and not his service connected  DDD [degenerative disc disease] of the lumbosacral spine with radiculopathy."   As such, the evidence of record supports finding that the 2004 MVA occurred due to the service-connected multiple sclerosis.

In August 2015, the Veteran underwent a VA examination for Traumatic Brain Injury (TBI).  The examiner diagnosed the Veteran with TBI, with residuals of "[c]hronic daily headache with migrainous features."  The examiner further noted that in July 2004, the Veteran had been involved in a MVA, with transient loss of consciousness, and no other reported TBIs.  The Veteran also reported having headaches at the time of the accident and afterwards.  

The August 2015 VA examiner, in a Headaches Disability Benefits Questionnaire, also noted that the Veteran had a diagnosis of chronic daily headaches with migrainous features, with symptoms since July 2004.  

The August 2015 VA examiner essentially found that the Veteran had a TBI from the July 2004 MVA, which resulted in residuals of headaches.  

Consistent with the VA examiner's findings, a November 2004 VA neurosurgeon noted that the Veteran had head trauma from an MVA and reported subsequent headaches, but no other symptoms.  

Giving the Veteran the benefit of the doubt, the Board thus finds that the Veteran has a TBI with residual headaches with migrainous features as a residual of his July 2004 MVA, which occurred due to his service-connected multiple sclerosis.  As such, the Board finds that service connection for TBI with residual headaches with migrainous features as a residual of the July 2004 MVA, secondary to the service-connected multiple sclerosis, is warranted.  


ORDER

Service connection for TBI with residual headaches with migrainous features, as a residual of a July 2004 MVA, secondary to multiple sclerosis, is granted.  


REMAND

The Veteran contends that he has residuals of a July 2004 MVA, secondary to his service-connected multiple sclerosis.  As clarified in the Introduction section of this decision, the Veteran's remaining claimed residuals of a MVA are for (i) shoulder pain, (ii) degenerative changes of the neck, (iii) right upper extremity neurological/muscle weakness, (iv) right leg deep vein thrombosis, (v) right hip pain, (vi) subdural hematoma, and (vii) vascular disease, to include hypertension.  

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the March 2015 remand, the Board noted that since the last supplemental statement of the case (SSOC), at that time, in September 2007, the AOJ had associated additional VA medical records relevant to this claim, including VA examinations in August 2011 and September 2013.  The September 2013 VA examination specifically included information relevant to the current claim.  The Board directed the AOJ to prepare a SSOC reviewing that evidence.  38 C.F.R. § 19.31.  Although the most recent October 2015 SSOC noted consideration of additional treatment records, there is no indication that the AOJ considered the above noted VA examinations.  As such, this matter must be remanded for consideration of relevant evidence.  

Moreover, although the Veteran underwent VA examinations in August 2015 for the claimed disorders, the VA examiners did not provide an opinion as to whether any of the non-service-connected disorders that had pre-existed the 2004 MVA had been aggravated by the MVA.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, an addendum medical opinion is necessary to address that question.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the respective August 2015 VA examiners.  The claims file and a full copy of this REMAND must be made available to each examiner. The examiner shall note in the examination report that the claims folder - to include evidence and argument provided by the Veteran since the last examination - and the REMAND have been reviewed.  If the respective August 2015 VA examiner(s) is not available, the claims file should be provided to an appropriate medical professional to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician(s) selected to write the addendum opinion(s).  

Following a review of the Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

In regard to the claimed (i) bilateral shoulder disorder, (ii) neck disorder, (iii) right upper extremity neurological/muscle weakness, (iv) deep vein thrombosis of the right leg, (v) right hip pain, (vi) vascular disease (to include hypertension, phlegmasia alba dolens, and thrombocytopenia), and (vii) subdural hematoma, is it at least as likely as not that the July 2004 MVA caused or aggravated any such claimed disorder?  The examiner should provide an opinion as to the questions of BOTH causation AND aggravation (if the non-service-connected disorder in question pre-existed the MVA).  

If the examiner finds that any pre-existing, non-service-connected, claimed disorder was aggravated by the MVA, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider(s) should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

2. When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence - to specifically include all pertinent evidence associated with the claims file (i) since the September 2007 SSOC (including the August 2011 and September 2013 VA examinations) AND (ii) provided by the Veteran since the October 2015 SSOC.  If the benefit sought is not granted, the AOJ should furnish the Veteran a SSOC and a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


